Case 5:20-cv-02364-MCS-KK Document 30 Filed 03/08/21 Page 1of1 Page ID #:802

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. ED CV20-2364 MCS (KKx) Date March 8, 2021

 

 

Title Danny Armenta v. Stater Bros. Markets et al

 

Present: The Honorable Mark C. Scarsi, United States District Judge

 

 

Stephen Montes Kerr Anne Kielwasser
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
Christina M. Lucio Ankit H. Bhakta
Mitchell J. Murray Brendan W. Brandt

Proceedings: PLAINTIFFS’ MOTION TO REMAND CASE TO
RIVERSIDE SUPERIOR COURT (ECF No. [10])

The motion hearing is held by Zoom videoconference. Counsel, the Court, and
court staff all appear in that manner. Recording or rebroadcasting of the
proceedings is strictly prohibited.

The motion hearing is held. The Court states its tentative views that it is inclined to
deny Plaintiffs’ Motion to Remand Case to Riverside Superior Court [10] (the
“Motion”). Counsel address the Court. The Court takes the Motion UNDER
SUBMISSION and a ruling will be issued. The Motion to Dismiss and/or Strike
Plaintiffs’ Complaint [18] currently set for March 15, 2021 will remain on
calendar.

IT IS SO ORDERED.

 

14
Initials of Deputy Clerk SMO

 

Page 1 of 1 CIVIL MINUTES — GENERAL
